Citation Nr: 0121332	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  96-27 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred in connection with unauthorized private 
medical treatment from January 19, 1996, to January 27, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active duty for training from August 1977 to 
December 1977, and active duty from May 1986 to November 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 decision of the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center in Roseburg, Oregon.  During the 
course of this appeal, the veteran's claims folders were 
transferred from the Portland, Oregon, Regional Office (RO), 
to the RO in Baltimore, Maryland.

The Board also notes that the issues of entitlement to 
service connection for right hand disability and entitlement 
to an increased evaluation for left ankle disability were 
addressed in a March 1996 statement of the case.  In a cover 
letter sent with the statement of the case, the veteran was 
informed of the requirement that he submit a substantive 
appeal if he desired appellate review with respect to these 
issues.  Neither issue was thereafter addressed in any 
written communication from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to either of 
these issues.

The Board also notes that additional issues were addressed in 
a July 1998 statement of the case but those issues were 
resolved to the veteran's satisfaction and he withdrew his 
appeal with respect to those issues shortly after the 
issuance of the statement of the case. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.


2.  The veteran was hospitalized at Rogue Valley Medical 
Center from January 19, 1996, to January 27, 1996, for 
coronary artery disease.

3.  The services provided from January 19, 1996, were not 
previously authorized by VA and were not rendered in a 
medical emergency.

4.  VA facilities were available to the veteran from January 
19, 1996, to January 27, 1996.



CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical 
expenses incurred in connection with unauthorized medical 
treatment from January 19, 1996, to January 27, 1996, have 
not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Legislation providing for medical treatment benefits to 
veterans contemplates that government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  See 
38 U.S.C.A. § 1703 (West 1991 & Supp. 2001).

However, there are regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  For example, VA reimbursement for private 
medical expenses may, subject to other requirements, be 
granted if prior authorization for the private medical 
treatment in question is obtained from VA.  38 C.F.R. § 17.54 
(2000).

38 C.F.R. § 17.120 provides that to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by VA, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances:

(a) For veterans with service-connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:

(1) For an adjudicated service-connected disability;
(2) For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability;
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability;
(4) For any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in 38 C.F.R. § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

Payment of or reimbursement for unauthorized medical expenses 
is only warranted if all of the statutory requirements for 
payment or reimbursement are met.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539 (1997); 
Hayes v. Brown, 6 Vet. App. 66 (1993). 

Factual Background

The record reveals that in December 1995, the veteran was 
hospitalized for coronary artery disease at both private and 
VA facilities.

On January 18, 1996, the veteran presented at the VA 
domiciliary in White City, Oregon, and reported left 
precordial pain, heavy chest oppression and left arm pain of 
approximately one hour's duration.  Electrocardiogram (EKG) 
was within normal limits.  Examination revealed the veteran 
to be hyperventilating, with cold and slightly cyanotic 
fingers and a pink face.  The diagnosis was symptoms 
compatible with myocardial ischemia in a patient with a 
history of coronary artery disease and diabetes mellitus.  
Personnel at the White City domiciliary determined the 
veteran required emergency room evaluation and that ambulance 
travel was indicated.  The veteran reported that VA Chapter 
31 would take care of expenses; he was advised by White City 
personnel that there was no guarantee VA would cover the 
costs of ambulance transportation or other costs.  

The veteran was transferred to Providence Hospital and 
Medical Center in Medford, Oregon, later on January 18, 1996.  
Evaluation at the emergency room showed a normal EKG, a 
normal chest X-ray and other normal testing.  The assessment 
was unstable angina in a young man with multiple cardiac risk 
factors, as well as other problems.  The examiner indicated 
that the veteran did not appear to be infarcting at that time 
but deserved aggressive evaluation and treatment.  

The following morning Dr. Forsyth evaluated the veteran and 
concluded it likely that one of the veteran's cardiac lesions 
had become unstable and might represent a ruptured plaque 
with precipitation of unstable angina.  Dr. Forsyth indicated 
the veteran would require emergent repeat heart 
catheterization, "to determine which of the lesions is the 
culprit," and then to decide whether to proceed with 
emergency angioplasty.  Dr. Forsyth indicated such would have 
to be performed at Rogue Valley Medical Center where 
percutaneous transluminal coronary angioplasty back-up was 
available.  

The claims file contains a sheet of notes that includes note, 
"not stable for transfer 
1-19-96," and, "Talked to Dr. Forsythe could be transferred 
1-21-96."  Other records indicate a Dr. Davis spoke with Dr. 
Forsythe relevant to transfer arrangements on January 19, 
1996.

The veteran was transferred to Rogue Valley Medical Center on 
January 19, 1996, and cardiac catheterization was performed.

The claims file contains clinical entries and notations made 
in conjunction with the veteran's private hospitalization in 
January 1996.  A cardiology note dated January 20, 1996, at 2 
a.m. indicates the veteran complained of worsening chest pain 
with some left arm paresthesia over a four-hour period.  The 
impression was questionable non-cardiac chest pain and the 
veteran was prescribed antacids with a recommendation for a 
repeat EKG and other testing in the morning.  Another record 
dated January 20, 1996, shows that the veteran was tense and 
pain-free.  The record indicates that arrangements had been 
made for the veteran to be transferred to the VA Portland 
hospital for coronary surgery but that the veteran refused to 
go, stating his bills would be covered by Chapter 31 or a new 
health plan for which he had applied.  The entry notes the 
veteran "steadfastly" refused ambulance transport.  The 
entry also indicates that VA personnel advised him that VA 
would not pay for his medical care or surgery at the private 
facility but that he continued to refuse transfer.

On January 22, 1996, the veteran underwent coronary artery 
bypass grafting times four at the Rogue Valley Medical 
Center.  The operative report includes note that repeat 
catheterization done during hospitalization had showed stable 
anatomy as compared to prior testing.  Records note post-
operative care and instructions prior to the veteran's 
discharge to home January 27, 1996.

On January 22, 1996, VA was notified of the veteran's January 
19, 1996, admission to Rogue Valley Medical Center with a 
tentative diagnosis of unstable angina.  The notification 
includes note that the Baltimore, Maryland, RO and the 
veteran's vocational rehabilitation counselor had advised 
that the veteran's vocational rehabilitation status ended 
December 17, 1995.  Also noted was that the veteran had 
refused transfer to a VA facility on January 20, 1996.

At the time of the January 19 to January 27, 1996, 
hospitalization, service connection was in effect for 
external popliteal nerve paralysis, limited jaw motion, back 
strain, and diabetes mellitus, for a combined 40 percent 
evaluation.  Service connection for coronary artery disease 
was later established, effective January 18, 1996.

Information pertinent to vocational rehabilitation indicates 
the veteran was participating in a vocational rehabilitation 
program that was interrupted January 31, 1996.  The veteran 
submits interruptions in December 1995, due to his surgery, 
and in January 1996 due to the Federal Government shutdown.

In a statement dated in May 1996, the veteran denies that 
anyone at Rogue Valley Medical Center spoke with him or his 
wife about a transfer to a VA facility for surgery.  He also 
states he was not in any condition to make that type of 
decision.

In August 1996, the veteran testified at a personal hearing.  
He reiterated argument that he was not advised or requested 
to transfer to a VA facility during his January 1996 
hospitalization.  

In January 2000, Dr. Marshall reviewed the medical 
information relevant to the veteran's January 1996 
hospitalization.  Dr. Marshall opined the veteran was 
medically stable for transfer after his catheterization was 
performed at Rogue Valley Medical Center and that a note 
dated January 20, 1996, sets out he was stable.  Transport to 
Portland was offered for his cardiac surgery.  Also, 
Dr. Marshall noted that records indicate the veteran was 
stable for transfer January 21, 1996.  Dr. Marshall set out 
that the Roseburg VA was 40 miles from Medford, Oregon, and 
that Portland was 271 miles away.  Dr. Marshall concluded 
there were no medical contraindications for transfer to 
either facility and that appropriate arrangements had been 
made.

In January 2000, Dr. Gibson reviewed the medical information 
pertinent to the veteran's January 1996 hospitalization and 
opined there was never a medical emergency in the veteran's 
case.  Dr. Gibson noted there was an urgent need to evaluate 
the veteran and that such was done, and the veteran was 
stabilized January 18, 1996.  Dr. Gibson indicated the 
veteran was stable enough at that point to be transferred to 
the Portland, VA Medical Center.  

In March 2000, the Director of the VA Roseburg Healthcare 
System reviewed the veteran's claims files and noted that the 
veteran was stable for transfer to a VA facility at the time 
he was transferred from Providence Hospital to Rogue Valley 
Medical Center, and that the claims file showed that Dr. 
Forsyth had made arrangements on January 20, 1996, for such 
transfer, but that the veteran refused.  The March 2000 
statement sets out that the distance between Medford, Oregon, 
and Portland, Oregon was approximately 275 miles.  

Initial Matter

During the pendency of the veteran's appeal but after the 
case was last adjudicated by the Medical Administration 
Service, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing legislation is applicable to the 
veteran's claim, see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to 
payment/reimbursement of unauthorized hospitalization and 
treatment from January 19, 1996, to January 27, 1996.  The 
Medical Administration Service has informed the veteran by 
its letters, the statement of the case, and supplemental 
statements of the case of the evidence needed to substantiate 
his claims and has advised him of the evidence it has 
obtained.  The veteran has submitted pertinent evidence in 
support of his claims, and has submitted argument, to include 
in connection with a personal hearing.  Also, the VAMC has 
obtained opinions specific to the criteria under 38 C.F.R. 
§ 17.120.  The veteran has indicated the existence of no 
additional evidence pertinent to his claim.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the 
Medical Administration Service an opportunity to consider the 
claim in light of the VCAA. 

Analysis

First, the Board notes that VA has made payment and/or 
reimbursement pertinent to medical costs incurred at the 
Providence Hospital and Medical Center in Medford, Oregon, on 
January 18, 1996.

In the instant case, the facts do not show, nor does the 
veteran argue, that authorization to obtain treatment at the 
Rogue Valley Medical Center beginning January 19, 1996, was 
obtained so as to fall within the situation of 
38 C.F.R. § 17.54.  Thus, the decision herein is based upon 
the regulations governing reimbursement of non-authorized 
expenses.

The Board notes that the veteran has been retroactively 
granted service connection for coronary artery disease, the 
condition for which he was hospitalized January 19 to January 
27, 1996.  

The second criterion for reimbursement or payment of the 
expenses at issue is that the care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health.  The United 
States Court of Appeals for Veterans Claims has defined an 
emergency as "a sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action."  Hennessey 
v. Brown, 7 Vet. App. 143, 147 (1994) (quoting WEBSTER'S NEW 
WORLD DICTIONARY, THIRD COLLEGE EDITION 444 (1988)).  The 
claims file contains a medical opinion that no emergent 
situation existed so as to necessitate hospitalization from 
January 19 to January 27.  Such opinion was offered based on 
a review of relevant medical evidence.  Such is also 
consistent with the assessment offered by the VA domiciliary 
and the private hospitalization reports from January 18, 
which, in essence, show that the veteran was in need of 
medical evaluation, but that he was stabilized and able to be 
transported to another facility for such evaluation and for 
any follow-up care.  In fact, he was transported after 
initial evaluation on January 18, to a private facility 
rather than a VA facility.

The veteran and his former spouse, to include at a hearing in 
1996, have offered argument as to the nature of his physical 
and mental condition after transfer to the Rogue Valley 
Medical Center.  They have, in effect, argued that he was 
either not approached with the question of transfer to a VA 
facility, or that his condition was such that transfer was 
out of the question.  Neither the veteran nor his spouse is 
medically trained, however, so as to establish a medical 
contraindication for transfer to a VA facility.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

What is clear from the evidence, as noted by VA physicians 
and personnel in statements dated in January and March 2000, 
is that the veteran's private physician deemed him stable and 
capable of transfer on the morning of January 19, and again 
on January 20, as well as later during his hospital stay at 
Rogue Valley Medical Center.  

Thus, even were the veteran's initial admission at the VA 
domiciliary and private hospital on January 18 deemed 
emergent, and not disputing the veteran's basic eligibility 
based on his service-connected status, to warrant 
payment/reimbursement, the veteran would also have to show 
that VA or other Federal facilities were not feasibly 
available, and that an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  In this case 
there is clear evidence that two separate VA facilities were 
available, that the veteran was able to be transferred, and 
that arrangements had been made for such transfer.  Transfer 
was not accomplished by reason of the veteran's refusal.

The Board acknowledges the veteran's dispute as to whether, 
in fact, he was informed of the transfer option and 
consequences; whether he was capable of making such decision; 
and/or whether such acceptance or disagreement must be in 
writing.  The veteran provides no basis for his arguments 
whereas contemporary treatment and administrative records 
repeatedly note the attempts to arrange for transfer and the 
veteran's strong and "steadfast" refusal to be transferred.  
Such is noted multiple times in his records, as is the fact 
that he was fully advised that his expenses might not be paid 
if he were to stay at the private facility.  Thus, the Board 
affords more probative weight to the physician's and other 
in-patient notations relevant to the veteran's refusal for 
transfer, than to his current assertions.  The Board also 
notes that the record does not contain any medical evidence 
refuting that the veteran was capable of undergoing transfer 
to a VA facility on January 19 and at other points in his 
hospitalization prior to discharge on January 27, 1996.

In conclusion, the preponderance of the evidence establishes 
that the veteran has not met all of the relevant criteria and 
accordingly is not entitled to the benefit sought.  Zimick v. 
West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. 
App. 539 (1997); Hayes v. Brown, 6 Vet. App. 66 (1993). 
ORDER

Payment of or reimbursement for medical expenses incurred in 
connection with unauthorized private medical treatment from 
January 19, 1996, to January 27, 1996, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

